Exhibit 10.1
Principal Life Insurance Company, Raleigh, NC 27612
A member of the Principal Financial Group®
THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN
ADOPTION AGREEMENT
     THIS AGREEMENT is the adoption by SandRidge Energy, Inc. (the “Company”) of
the Executive Nonqualified Excess Plan, which is attached hereto as Appendix 1
(“Plan”).
W I T N E S S E T H:
     WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and
     WHEREAS, the provisions of the Plan are intended to comply with the
requirements of Section 409A of the Code and the regulations thereunder and
shall apply to amounts subject to section 409A; and
     WHEREAS, the Company has been advised by Principal Life Insurance Company
to obtain legal and tax advice from its professional advisors before adopting
the Plan,
     NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the
terms and conditions set forth in this Adoption Agreement:
ARTICLE I
     Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.
ARTICLE II
     The Employer hereby makes the following designations or elections for the
purpose of the Plan:

                      2.6   Committee:   The duties of the Committee set forth
in the Plan shall be satisfied by:
 
                        ___   (a)   Company.
 
                        ___   (b)   The administrative committee appointed by
the Board to serve at the pleasure of the Board.
 
                        ___   (c)   Board.
 
                        XX   (d)   Other (specify): Employee Benefits and
Compensation Committee.

 



--------------------------------------------------------------------------------



 



                      2.8   Compensation:   The “Compensation” of a Participant
shall mean all of a Participant’s:
 
                        XX   (a)   Base salary.
 
                        ___   (b)   Service Bonus.
 
                        ___   (c)   Performance-Based Compensation earned in a
period of 12 months or more.
 
                        ___   (d)   Commissions.
 
                        ___   (e)   Compensation received as an Independent
Contractor reportable on Form 1099.
 
                        XX   (f)   Other: The Participant’s cash performance
bonus earned during the Plan Year excluding non-performance bonuses such as
retention bonuses, relocation pay, signing bonuses and holiday type bonuses.
 
                    2.9   Crediting Date: The Deferred Compensation Account of a
Participant shall be credited with the amount of any Participant Deferral to
such account at the time designated below:
 
                        ___   (a)   The last business day of each Plan Year.
 
                        ___   (b)   The last business day of each calendar
quarter during the Plan Year.
 
                        ___   (c)   The last business day of each month during
the Plan Year.
 
                        ___   (d)   The last business day of each payroll period
during the Plan Year.
 
                        ___   (e)   Each pay day as reported by the Employer.
 
                        XX   (f)   Any business day on which Participant
Deferrals are received by the Provider.
 
                        ___   (g)   Other:
                                                            .
 
                    2.13   Effective Date:            
 
                        ___   (a)   This is a newly-established Plan, and the
Effective Date of the Plan is                     .
 
                        XX   (b)   This is an amendment and restatement of a
plan named The SandRidge Energy, Inc. Nonqualified Excess Plan with an effective
date of February 1, 2007. The Effective Date of this amended and restated Plan
is February 1, 2007. This is amendment number 1.
 
                   
 
          XX   (i)   All amounts in Deferred Compensation Accounts shall be
subject to the provisions of this amended and restated Plan.
 
                   
 
          ___   (ii)   Any Grandfathered Amounts shall be subject to the Plan
rules in effect on October 3, 2004.

2



--------------------------------------------------------------------------------



 



                      2.20   Normal Retirement Age: The Normal Retirement Age of
a Participant shall be:
 
                        XX   (a)   Age 60.
 
                        ___   (b)   The later of age ___ or the ___ anniversary
of the participation commencement date. The participation commencement date is
the first day of the first Plan Year in which the Participant commenced
participation in the Plan.
 
                        ___   (c)   Other:
                                                            .
 
                    2.23   Participating Employer(s): As of the Effective Date,
the following Participating Employer(s) are parties to the Plan:

              Name of Employer   Address   Telephone No.   EIN                  
          SandRidge Energy, Inc.   1601 N.W. Expressway
Suite 1600   (405) 753-5500   76-0002820                                
Oklahoma City, OK 73118                                     SandRidge Operating
Company   1601 N.W. Expressway
Suite 1600   (405) 753-5500   78-4178589                                
Oklahoma City, OK 73118                      

3



--------------------------------------------------------------------------------



 



              2.26   Plan: The name of the Plan is The SandRidge Energy, Inc.
Nonqualified Excess Plan.
 
            2.28   Plan Year: The Plan Year shall end each year on the last day
of the month of December.
 
            2.30   Seniority Date: The date on which a Participant has:
 
           
 
  XX   (a)   Attained age 60.
 
           
 
  ___   (b)   Completed ___Years of Service from First Date of Service.
 
           
 
  ___   (c)   Attained age ___and completed ___Years of Service from First Date
of Service.
 
           
 
  ___   (d)   Attained an age as elected by the Participant.
 
           
 
  ___   (e)   Not applicable — distribution elections for Separation from
Service are not based on Seniority Date.

4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

             
 
  XX   (a)   Base salary:
 
           
 
               minimum deferral:                     %
 
               maximum deferral: $                    or 75 %
 
           
 
  ___   (b)   Service Bonus:
 
           
 
               minimum deferral:                     %
 
               maximum deferral: $                     or       %
 
           
 
  ___   (c)   Performance-Based Compensation:
 
           
 
               minimum deferral:                     %
 
               maximum deferral: $                     or         %
 
           
 
      (d)   Commissions:
 
           
 
               minimum deferral:                     %
 
               maximum deferral : $                     or                     %
 
           
 
  ___   (e)   Form 1099 Compensation:
 
           
 
               minimum deferral:                     %
 
               maximum deferral : $                     or                     %
 
           
 
  XX   (f)   Other: Bonus described in Section 2.8 (f).
 
           
 
               minimum deferral:                     %
 
               maximum deferral: $                     or 75 %
 
           
 
  ___   (g)   Participant deferrals not allowed.

4



--------------------------------------------------------------------------------



 



                      4.2   Employer Credits: Employer Credits will be made in
the following manner:
 
                        XX   (a)   Employer Discretionary Credits: The Employer
may make discretionary credits to the Deferred Compensation Account of each
Active Participant in an amount determined as follows:
 
                   
 
          ___   (i)   An amount determined each Plan Year by the Employer.
 
                   
 
          XX   (ii)   Other: Discretionary credits will only be made to the
extent a discretionary contribution is made under the 401(k) Plan.
 
                        XX   (b)   Other Employer Credits: The Employer may make
other credits to the Deferred Compensation Account of each Active Participant in
an amount determined as follows:
 
                   
 
          ___   (i)   An amount determined each Plan Year by the Employer.
 
                   
 
          XX   (ii)   Other: see Exhibit B.
 
                        ___   (c)   Employer Credits not allowed.
 
                    5.2   Disability of a Participant:
 
                        XX   (a)   Participants may elect upon initial
enrollment to have accounts distributed upon becoming Disabled.
 
                        ___   (b)   Participants may not elect to have accounts
distributed upon becoming Disabled.
 
                    5.3   Death of a Participant: If the Participant dies while
in Service, the Employer shall pay a benefit to the Beneficiary in an amount
equal to the vested balance in the Deferred Compensation Account of the
Participant determined as of the date payments to the Beneficiary commence,
plus:
 
                        ___   (a)   An amount to be determined by the Committee.
 
                        ___   (b)   Other:
                                                            .
 
                        XX   (c)   No additional benefits.

5



--------------------------------------------------------------------------------



 



                  5.4   In-Service or Education Distributions: In-Service and
Education Accounts are permitted under the Plan:
 
                    ___   (a)   In-Service Accounts are allowed with respect to:
 
          ___   Participant Deferral Credits only.
 
          ___   Employer Credits only.
 
          ___   Participant Deferral and Employer Credits.
 
                            In-service distributions may be made in the
following manner:
 
          ___   Single lump sum payment.
 
          ___   Annual installments over a term certain not to exceed ___years.
 
                            Education Accounts are allowed with respect to:
 
          ___   Participant Deferral Credits only.
 
          ___   Employer Credits only.
 
          ___   Participant Deferral and Employer Credits.
 
                            Education Accounts distributions may be made in the
following manner:
 
          ___   Single lump sum payment.
 
          ___   Annual installments over a term certain not to exceed ___years.
 
                            If applicable, amounts not vested at the time
payments due under this Section cease will be:
 
          ___   Forfeited.
 
          ___   Distributed at Separation from Service if vested at that time.
 
                    XX   (b)   No In-Service or Education Distributions
permitted.
 
                5.5   Change in Control Event:
 
                    XX   (a)   Participants may elect upon initial enrollment to
have accounts distributed upon a Change in Control Event.
 
                    ___   (b)   Participants may not elect to have accounts
distributed upon a Change in Control Event.
 
                5.6   Unforeseeable Emergency Event:
 
                    XX   (a)   Participants may apply to have accounts
distributed upon an Unforeseeable Emergency event.
 
                    ___   (b)   Participants may not apply to have accounts
distributed upon a Unforeseeable Emergency event.

6



--------------------------------------------------------------------------------



 



6. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

             
 
  XX   (a)   Normal Retirement Age.
 
           
 
  XX   (b)   Death.
 
           
 
  XX   (c)   Disability.
 
           
 
  XX   (d)   Change in Control Event.
 
           
 
  ___   (e)   Other:                                         .
 
           
 
  XX   (f)   Satisfaction of the vesting requirement as specified below:
 
           
 
      XX   Employer Discretionary Credits:

                                                    ___       (i )   Immediate
100% vesting.                        
 
                          ___     (ii)  
100% vesting after                      Years of Service.
                       
 
                          ___     (iii)  
100% vesting at age                     .
                       
 
                        XX   (iv)  
Number of Years
          Vested                        
of Service
          Percentage                        
 
                                     
Less than
    1       0 %                        
 
                                     
 
    1       25 %                        
 
                                     
 
    2       50 %                        
 
                                     
 
    3       75 %                        
 
                                     
 
    4       100 %                        
 
                                     
 
    5         %                        
 
                                     
 
    6         %                        
 
                                     
 
    7         %                        
 
                                     
 
    8         %                        
 
                                     
 
    9         %                        
 
                                     
 
    10  or more        %                        
 
             

                      For this purpose, Years of Service of a Participant shall
be calculated from the date designated below:
 
               
 
  ___     (1 )   First Day of Service.
 
               
 
  XX     (2 )   Effective Date of Plan Participation.
 
               
 
  ___     (3 )   Each Crediting Date. Under this option (3), each Employer
Credit shall vest based on the Years of Service of a Participant from the
Crediting Date on which each Employer Discretionary Credit is made to his or her
Deferred Compensation Account.

7



--------------------------------------------------------------------------------



 



                  XX   Other Employer Credits:    

                                                    ___       (i )   Immediate
100% vesting.                        
 
                          ___     (ii)  
100% vesting after ______________ Years of Service.
                       
 
                          ___     (iii)  
100% vesting at age _______________.
                       
 
                        XX   (iv)  
Number of Years
          Vested                        
of Service
          Percentage                        
 
                                     
Less than
    1       0 %                        
 
                                     
 
    1       25 %                        
 
                                     
 
    2       50 %                        
 
                                     
 
    3       75 %                        
 
                                     
 
    4       100 %                        
 
                                     
 
    5         %                        
 
                                     
 
    6         %                        
 
                                     
 
    7         %                        
 
                                     
 
    8         %                        
 
                                     
 
    9         %                        
 
                                     
 
    10   or more        %                        
 
             

                      For this purpose, Years of Service of a Participant shall
be calculated from the date designated below:
 
               
 
  ___     (1 )   First Day of Service.
 
               
 
  XX     (2 )   Effective Date of Plan Participation.
 
               
 
  ___     (3 )   Each Crediting Date. Under this option (3), each Employer
Credit shall vest based on the Years of Service of a Participant from the
Crediting Date on which each Employer Discretionary Credit is made to his or her
Deferred Compensation Account.

7.1 Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

                      (a)   Separation from Service prior to Seniority Date, or
Separation from Service if Seniority Date is Not Applicable
 
               
 
      XX   (i)   A lump sum.
 
               
 
      ___   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed ___years.
 
               
 
      ___   (iii)   Other: ____________________________.

8



--------------------------------------------------------------------------------



 



                      (b)   Separation from Service on or After Seniority Date,
If Applicable
 
               
 
      XX   (i)   A lump sum.
 
               
 
      XX   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed 5 years.
 
               
 
      ___   (iii)   Other:
                                                            .
 
                    (c)   Separation from Service Upon a Change in Control Event
 
               
 
      XX   (i)   A lump sum.
 
               
 
      ___   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed ___years.
 
               
 
      ___   (iii)   Other:
                                                            .
 
               
 
  (d)   Death        
 
               
 
      XX   (i)   A lump sum.
 
               
 
      ___   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed ___years.
 
               
 
      ___   (iii)   Other:
                                                            .
 
                    (e)   Disability
 
               
 
      XX   (i)   A lump sum.
 
               
 
      ___   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed ___years.
 
               
 
      ___   (iii)   Other:
                                                            .
 
                        If applicable, amounts not vested at the time payments
due under this Section cease will be:
 
                        ___   Forfeited.         ___   Distributed at Separation
from Service if vested at that time.
 
                    (f)   Change in Control Event
 
               
 
      XX   (i)   A lump sum.
 
               
 
      ___   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed ___years.
 
               
 
      ___   (iii)   Other:
                                                            .
 
               
 
      ___   (iv)   Not applicable.
 
                        If applicable, amounts not vested at the time payments
due under this Section cease will be:
 
                        ___   Forfeited.         ___   Distributed at Separation
from Service if vested at that time.

9



--------------------------------------------------------------------------------



 



7.4 De Minimis Amounts.

             
 
  ___   (a)   Notwithstanding any payment election made by the Participant, the
vested balance in the Deferred Compensation Account of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $ ___. In addition, the
Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan.
 
           
 
  ___   (b)   There shall be no pre-determined de minimis amount under the Plan;
however, the Employer may distribute a Participant’s vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan.

10.1 Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

             
 
  ___   (a)   Company.
 
           
 
  XX   (b)   Employer or Participating Employer who employed the Participant
when amounts were deferred.

14. Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption
Agreement or the Plan to the contrary, Section 2.5 of the Plan shall be amended
to read as provided in attached Exhibit A. Section 4.2 (b) of the Plan shall be
amended to read as provided in attached Exhibit B. Section 8.2 of the Plan shall
be amended to read as provided in attached Exhibit C. Section 7.4 of the Plan
shall be amended to read as provided in attached Exhibit D. Section 2.21 of the
Plan shall be amended to read as provided in attached Exhibit E. Section 12.4 of
the Plan shall read as provided in attached Exhibit F. Section 18 of the Plan
shall read as provided in Exhibit G.

                  ___   There are no amendments to the Plan.

17.9 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Oklahoma, except to the extent that such
laws are superseded by ERISA and the applicable provisions of the Code.
     IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

                  SandRidge Energy, Inc.
Name of Employer    
 
           
 
  By:   /s/ Dirk M. Van Doren
 
   
 
      Authorized Person         Date: July 11, 2008    
 
            The Plan is adopted by the following Participating Employers:    
 
                SandRidge Operating Company
Name of Employer    
 
           
 
  By:   /s/ Dirk M. Van Doren
 
   
 
      Authorized Person         Date: July 11, 2008    

10



--------------------------------------------------------------------------------



 



SandRidge Energy, Inc.
Executive Nonqualified Excess Plan
Exhibit A
     A “Change in Control Event” shall be deemed to have occurred if the
conditions set forth in any one or more of the following shall have been
satisfied:
     (a) The date that any one person, or more than one person acting as a group
(as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations) (“Person”),
other than a Participant or his affiliates or Tom L. Ward or his affiliates (the
“Exempt Persons”), acquires ownership of stock that, together with stock held by
such Person constitutes more than 50% of either (i) the then outstanding shares
of common stock of the Company (the “Outstanding Company Common Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”). For purposes of this paragraph (a) the
following acquisitions by a Person will not constitute a Change of Control
Event: (i) any acquisition directly from the Company; (ii) any acquisition by
the Company; (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or (iv) any acquisition of additional stock by a Person already
considered to own more than 50% of the Outstanding Company Common Stock or
Outstanding Company Voting Securities.
     (b) The date a majority of the individuals who, as of January 1, 2008 (the
“Measurement Date”), constitute the Board of Directors (the “Incumbent Board”)
are replaced during any 12-month period. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the Measurement Date, but any such individual whose
initial assumption of office occurs as a result of actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the Measurement Date.

11



--------------------------------------------------------------------------------



 



     (c) The date any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of stock of the Company possessing thirty percent (30%) or more of the
total voting power of the stock of the Company; provided, however, that any
acquisition of additional control by a Person already considered to have caused
a Change in Control Event in this subsection will not considered to cause a
Change of Control Event under either this subsection or subsection (a) above.
     (d) The date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person) all or
substantially all of the assets of the Company, unless such assets are
transferred to:

  (1)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;     (2)   An entity, 50% or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company;     (3)   A person, or more than one person acting as a group, that
owns, directly or indirectly, 50% or more of the total value or voting power of
all the outstanding stock of the Company; or     (4)   An entity, at least 50%
of the total value or voting power of which is owned, directly or indirectly, by
a person described in subparagraph (d)(3) herein.

For purposes of paragraph (d) and except as otherwise provided in subparagraph
(1), a person’s status is determined immediately after the transfer of the
assets.

12



--------------------------------------------------------------------------------



 



SandRidge Energy, Inc.
Executive Nonqualified Excess Plan
Exhibit B
               Each Plan Year, the Company will make an Employer Credit to this
Plan on behalf of each Participant in an amount equal to (a) minus (b) below:
               (a) 15% of the Participant’s Compensation;
               (b) 15% of such Participant’s “eligible 401(k) compensation”
which shall, for purposes of this Section 4.2(b), be defined as the
Participant’s Compensation less the Participant’s Deferral Credits up to the
limitations imposed by Section 401(a)(17) of the Internal Revenue Code for the
applicable Plan Year.
Provided, however, the Employer Credit cannot exceed the Participant’s Deferral
Credits for the applicable Plan Year. In order to be eligible to receive an
Employer Credit for any Plan Year, the Participant must be employed on the last
day of such Plan Year. In the event a Participant has terminated employment on
or before the last day of the Plan Year and an Employer Credit has been
allocated to the Participant’s Account for such Plan Year, the Employer Credit
for the Plan Year shall be forfeited.

13



--------------------------------------------------------------------------------



 



SandRidge Energy. Inc.
Executive Nonqualified Excess Plan
Exhibit C
8.2 Deemed Investments
          (a) Investment of Participant Deferral Credits. The portion of a
Participant’s Deferred Compensation Account attributable to Participant Deferral
Credits shall be credited with an investment return determined as if the account
were invested in one or more investment funds made available by the Committee.
The Participant shall elect the investment funds in which the portion of his
Deferred Compensation Account attributable to Participant Deferral Credits shall
be deemed to be invested. Such election shall be made in the manner prescribed
by the Committee and shall take effect upon the entry of the Participant into
the Plan. The investment election of the Participant shall remain in effect
until a new election is made by the Participant. In the event the Participant
fails for any reason to make an effective election of the investment return to
be credited to his account, the investment return shall be determined by the
Committee.
          (b) Investment of Employer Credits. The portion of a Participant’s
Deferred Compensation Account attributable to Employer Credits will be deemed to
be invested solely in shares of Company common stock (the “Stock”).
Distributions of the Participant’s Deferred Compensation Account balance
attributable to Employer Credits will be made in Stock. A Participant may not
elect to diversify the portion of his Deferred Compensation Account attributable
to Employer Credits. As soon as administratively possible following the last day
of each calendar quarter the Company shall transfer to the trustee of the Trust
either shares of Stock or cash equal to the amount of the Employer Credits for
the quarter. If the company transfers cash, the trustee shall purchase shares of
Stock on the open market as soon as administratively possible following the last
business day of each calendar quarter. Shares of Stock shall be issued in the
name of the trustee of the Trust. During the period Stock is held by the Trust,
Participants will not have the right to vote such shares of Stock and the
Participant will not have any other incidents of ownership or rights as a
shareholder with respect to such Stock.

14



--------------------------------------------------------------------------------



 



SandRidge Energy, Inc.
Executive Nonqualified Excess Plan
Exhibit D
          Section 7.4 shall be deleted from the Plan as the Company shall not
have the discretion to distribute de minimis accounts.

15



--------------------------------------------------------------------------------



 



SandRidge Energy. Inc.
Executive Nonqualified Excess Plan
Exhibit E
2.21 Participant
The Plan intends that only Employees shall be eligible to participate in the
plan and that any reference to “Independent Contractors” is not applicable.

16



--------------------------------------------------------------------------------



 



SandRidge Energy, Inc.
Executive Nonqualified Excess Plan
Exhibit F
12.4 Expenses: The Employer and the Committee shall not be obligated to incur
any cost to defend against or set aside any judgment, decree, or order relating
to the division , attachment, garnishment, or execution of or levy upon the
Participant’s account or any distribution, including (but not limited to) any
domestic relations proceeding. Notwithstanding the foregoing, if any such person
is joined in any proceeding, the party may take such action as it considers
necessary or appropriate to protect any and all of its legal rights, and the
Participant (or Beneficiary) shall reimburse all actual fees of lawyers and
legal assistants and expenses reasonably incurred by such party.

17



--------------------------------------------------------------------------------



 



SandRidge Energy, Inc.
Executive Nonqualified Excess Plan
Exhibit G
18 Transition Rules: Section 18 shall only read as provided in Section 18.4.
Sections 18.1, 18.2, and 18.3 are not applicable.

18



--------------------------------------------------------------------------------



 



APPENDIX 1

19



--------------------------------------------------------------------------------



 



THE EXECUTIVE NONQUALIFIED EXCESS PLAN
PLAN DOCUMENT

 



--------------------------------------------------------------------------------



 



THE EXECUTIVE NONQUALIFIED EXCESS PLAN
     Section 1. Purpose:
     By execution of the Adoption Agreement, the Employer has adopted the Plan
set forth herein, and in the Adoption Agreement, to provide a means by which
certain management Employees or Independent Contractors of the Employer may
elect to defer receipt of current Compensation from the Employer in order to
provide retirement and other benefits on behalf of such Employees or Independent
Contractors of the Employer, as selected in the Adoption Agreement. The Plan is
intended to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the “Code”). The Plan
is also intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(l) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.
     Section 2. Definitions:
     As used in the Plan, including this Section 2, references to one gender
shall include the other, unless otherwise indicated by the context:
     2.1 “Active Participant” means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant (i) immediately upon a determination by
the Committee that the Participant has ceased to be an Employee or Independent
Contractor, or (ii) at the end

1



--------------------------------------------------------------------------------



 



of the Plan Year that the Committee determines the Participant no longer meets
the eligibility requirements of the Plan.
     2.2 “Adoption Agreement” means the written agreement pursuant to which the
Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.
     2.3 “Beneficiary” means the person, persons, entity or entities designated
or determined pursuant to the provisions of Section 13 of the Plan.
     2.4 “Board” means the Board of Directors of the Company, if the Company is
a corporation. If the Company is not a corporation, “Board” shall mean the
Company.
     2.5 “Change in Control Event” means an event described in
Section 409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and
the regulations thereunder.
     2.6 “Committee” means the persons or entity designated in the Adoption
Agreement to administer the Plan. If the Committee designated in the Adoption
Agreement is unable to serve, the Employer shall satisfy the duties of the
Committee provided for in Section 9.
     2.7 “Company” means the company designated in the Adoption Agreement as
such.
     2.8 “Compensation” shall have the meaning designated in the Adoption
Agreement.
     2.9 “Crediting Date” means the date designated in the Adoption Agreement
for crediting the amount of any Participant Deferral Credits to the Deferred
Compensation Account of a Participant. Employer Credits may be credited to the

2



--------------------------------------------------------------------------------



 



Deferred Compensation Account of a Participant on any day that securities are
traded on a national securities exchange.
     2.10 “Deferred Compensation Account” means the account maintained with
respect to each Participant under the Plan. The Deferred Compensation Account
shall be credited with Participant Deferral Credits and Employer Credits,
credited or debited for deemed investment gains or losses, and adjusted for
payments in accordance with the rules and elections in effect under Section 8.
The Deferred Compensation Account of a Participant shall include any In-Service
or Education Account of the Participant, if applicable.
     2.11 “Disabled” means Disabled within the meaning of Section 409A of the
Code and the regulations thereunder. Generally, this means that the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Employees of the Employer.
     2.12 “Education Account” is an In-Service Account which will be used by the
Participant for educational purposes.
     2.13 “Effective Date” shall be the date designated in the Adoption
Agreement.
     2.14 “Employee” means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of

3



--------------------------------------------------------------------------------



 



employer and employee. An individual shall cease to be an Employee upon the
Employee’s separation from Service.
     2.15 “Employer” means the Company, as identified in the Adoption Agreement,
and any Participating Employer which adopts this Plan. An Employer may be a
corporation, a limited liability company, a partnership or sole proprietorship.
     2.16 “Employer Credits” means the amounts credited to the Participant’s
Deferred Compensation Account by the Employer pursuant to the provisions of
Section 4.2.
     2.17 “Grandfathered Amounts” means, if applicable, the amounts that were
deferred under the Plan and were earned and vested within the meaning of
Section 409A of the Code and regulations thereunder as of December 31, 2004.
Grandfathered Amounts shall be subject to the terms designated in the Adoption
Agreement.
     2.18 “Independent Contractor” means an individual in the Service of the
Employer if the relationship between the individual and the Employer is not the
legal relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor’s
Service. An Independent Contractor shall include a director of the Employer who
is not an Employee.
     2.19 “In-Service Account” means a separate account to be kept for each
Participant that has elected to take in-service distributions as described in
Section 5.4. The In-Service Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

4



--------------------------------------------------------------------------------



 



     2.20 “Normal Retirement Age” of a Participant means the age designated in
the Adoption Agreement.
     2.21 “Participant” means with respect to any Plan Year an Employee or
Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has a Deferred Compensation Account under
the Plan; provided that if the Participant is an Employee, the individual must
be a highly compensated or management employee of the Employer within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
     2.22 “Participant Deferral Credits” means the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.
     2.23 “Participating Employer” means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Company identified
in the Adoption Agreement.
     2.24 “Participation Agreement” means a written agreement entered into
between a Participant and the Employer pursuant to the provisions of Section 4.1
     2.25 “Performance-Based Compensation” means compensation where the amount
of, or entitlement to, the compensation is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least twelve months. Organizational or individual
performance criteria are considered preestablished if established in writing
within 90 days after the commencement of the period of service to which the
criteria relates, provided that the outcome is substantially uncertain at the
time the criteria are established. Performance-

5



--------------------------------------------------------------------------------



 



based compensation may include payments based upon subjective performance
criteria as provided in regulations and administrative guidance promulgated
under Section 409A of the Code.
     2.26 “Plan” means The Executive Nonqualified Excess Plan, as herein set out
and as set out in the Adoption Agreement, or as duly amended. The name of the
Plan as applied to the Employer shall be designated in the Adoption Agreement.
     2.27 “Plan-Approved Domestic Relations Order” shall mean a judgment,
decree, or order (including the approval of a settlement agreement) which is:
     2.27.1 Issued pursuant to a State’s domestic relations law;
     2.27.2 Relates to the provision of child support, alimony payments or
marital property rights to a Spouse, former Spouse, child or other dependent of
the Participant;
     2.27.3 Creates or recognizes the right of a Spouse, former Spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;
     2.27.4 Requires payment to such person of their interest in the
Participant’s benefits in an immediate lump payment; and
     2.27.5 Meets such other requirements established by the Committee.
     2.28 “Plan Year” means the twelve-month period ending on the last day of
the month designated in the Adoption Agreement; provided that the initial Plan
Year may have fewer than twelve months.
     2.29 “Qualifying Distribution Event” means (i) the Separation from Service
of the Participant, (ii) the date the Participant becomes Disabled, (iii) the
death of the Participant, (iv) the time specified by the Participant for an
In-Service or Education Distribution, (v) a Change in Control Event, or (vi) an
Unforeseeable Emergency, each to the extent provided in Section 5.

6



--------------------------------------------------------------------------------



 



     2.30 “Seniority Date” shall have the meaning designated in the Adoption
Agreement.
     2.31 “Separation from Service” or “Separates from Service” means a
“separation from service” within the meaning of Section 409A of the Code.
     2.32 “Service” means employment by the Employer as an Employee. For
purposes of the Plan, the employment relationship is treated as continuing
intact while the Employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Employee’s right to reemployment is provided either by
statute or contract. If the Participant is an Independent Contractor, “Service”
shall mean the period during which the contractual relationship exists between
the Employer and the Participant. The contractual relationship is not terminated
if the Participant anticipates a renewal of the contract or becomes an Employee.
     2.33 “Service Bonus” means any bonus paid to a Participant by the Employer
which is not Performance-Based Compensation.
     2.34 “Specified Employee” means an employee who meets the requirements for
key employee treatment under Section 416(i)(l)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations thereunder and without regard to
Section 416(i)(5) of the Code) at any time during the twelve month period ending
on December 31 of each year (the “identification date”). Unless binding
corporate action is taken to establish different rules for determining Specified
Employees for all plans of the Company and its controlled group members that are
subject to Section 409A of the Code, the foregoing rules and the other default
rules under the regulations of Section 409A of the Code shall

7



--------------------------------------------------------------------------------



 



apply. If the person is a key employee as of any identification date, the person
is treated as a Specified Employee for the twelve-month period beginning on the
first day of the fourth month following the identification date.
     2.35 “Spouse” or ‘‘Surviving Spouse” means, except as otherwise provided in
the Plan, a person who is the legally married spouse or surviving spouse of a
Participant.
     2.36 “Unforeseeable Emergency” means an “unforeseeable emergency” within
the meaning of Section 409A of the Code.
     2.37 “Years of Service” means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement and Service shall be based on service
with the Company and all Participating Employers.
     Section 3. Participation:
     The Committee in its discretion shall designate each Employee or
Independent Contractor who is eligible to participate in the Plan. A Participant
who separates from Service with the Employer and who later returns to Service
will not be an Active Participant under the Plan except upon satisfaction of
such terms and conditions as the Committee shall establish upon the
Participant’s return to Service, whether or not the Participant shall have a
balance remaining in the Deferred Compensation Account under the Plan on the
date of the return to Service.
     Section 4. Credits to Deferred Compensation Account:
     4.1 Participant Deferral Credits. To the extent provided in the Adoption
Agreement, each Active Participant may elect, by entering into a Participation
Agreement with the Employer, to defer the receipt of Compensation from the
Employer by a dollar

8



--------------------------------------------------------------------------------



 



amount or percentage specified in the Participation Agreement. The amount of
Compensation the Participant elects to defer, the Participant Deferral Credit,
shall be credited by the Employer to the Deferred Compensation Account
maintained for the Participant pursuant to Section 8. The following special
provisions shall apply with respect to the Participant Deferral Credits of a
Participant:
     4.1.1 The Employer shall credit to the Participant’s Deferred Compensation
Account on each Crediting Date an amount equal to the total Participant Deferral
Credit for the period ending on such Crediting Date.
     4.1.2 An election pursuant to this Section 4.1 shall be made by the
Participant by executing and delivering a Participation Agreement to the
Committee. Except as otherwise provided in this Section 4.1, the Participation
Agreement shall become effective with respect to such Participant as of the
first day of January following the date such Participation Agreement is received
by the Committee. A Participant’s election may be changed at any time prior to
the last permissible date for making the election as permitted in this
Section 4.1, and shall thereafter be irrevocable. The election of a Participant
shall continue in effect for subsequent years until modified by the Participant
as permitted in this Section 4.1.
     4.1.3 A Participant may execute and deliver a Participation Agreement to
the Committee within 30 days after the date the Participant first becomes
eligible to participate in the Plan to be effective as of the first payroll
period next following the date the Participation Agreement is fully executed.
Whether a Participant is treated as newly eligible for participation under this
Section shall be determined in accordance with Section 409A of the Code and the
regulations thereunder, including (i) rules that treat all elective deferral
account balance plans as one plan, and (ii) rules that treat a previously
eligible employee as newly eligible if his benefits had been previously
distributed or if he has been ineligible for 24 months. For Compensation that is
earned based upon a specified performance period (for example, an annual bonus),
where a deferral election is made under this Section but after the beginning of
the performance period, the election will only apply to the portion of the
Compensation equal to the total amount of the Compensation for the service
period multiplied by the ratio of the number of days remaining in the
performance period after the election over the total number of days in the
performance period.
     4.1.4 A Participant may unilaterally modify a Participation Agreement
(either to terminate, increase or decrease the portion of his future
Compensation which is subject to deferral within the percentage limits set forth
in Section 4.1 of the Adoption Agreement) by providing a written modification of
the Participation Agreement to the Committee. The modification shall become
effective as of the first day of January following the date such written
modification is received by the Committee.

9



--------------------------------------------------------------------------------



 



     4.1.5 If the Participant performed services continuously from the later of
the beginning of the performance period or the date upon which the performance
criteria are established through the date upon which the Participant makes an
initial deferral election, a Participation Agreement relating to the deferral of
Performance-Based Compensation may be executed and delivered to the Committee no
later than the date which is 6 months prior to the end of the performance
period, provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become readily ascertainable.
     4.1.6 If the Employer has a fiscal year other than the calendar year,
Compensation relating to Service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant’s election if
the election to defer is made not later than the close of the Employer’s fiscal
year next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.
     4.1.7 Compensation payable after the last day of the Participant’s taxable
year solely for services provided during the final payroll period containing the
last day of the Participant’s taxable year (i.e., December 31) is treated for
purposes of this Section 4.1 as Compensation for services performed in the
subsequent taxable year.
     4.1.8 The Committee may from time to time establish policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which Participant Deferral Credits may be made.
     4.1.9 If a Participant becomes Disabled or applies for and is eligible for
a distribution on account of an Unforeseeable Emergency during a Plan Year, his
deferral election for such Plan Year shall be cancelled.
     4.2 Employer Credits. If designated by the Employer in the Adoption
Agreement, the Employer shall cause the Committee to credit to the Deferred
Compensation Account of each Active Participant an Employer Credit as determined
in accordance with the Adoption Agreement. A Participant must make distribution
elections with respect to any Employer Credits credited to his Deferred
Compensation Account by the deadline that would apply under Section 4.1 for
distribution elections with respect to Participant Deferral Credits credited at
the same time, on a Participation

10



--------------------------------------------------------------------------------



 



Agreement that is timely executed and delivered to the Committee pursuant to
Section 4.1.
     4.3 Deferred Compensation Account. All Participant Deferral Credits and
Employer Credits shall be credited to the Deferred Compensation Account of the
Participant as provided in Section 8.
     Section 5. Qualifying Distribution Events:
     5.1 Separation from Service. If the Participant Separates from Service with
the Employer, the vested balance in the Deferred Compensation Account shall be
paid to the Participant by the Employer as provided in Section 7.
Notwithstanding the foregoing, no distribution shall be made earlier than six
months after the date of Separation from Service (or, if earlier, the date of
death) with respect to a Participant who as of the date of Separation from
Service is a Specified Employee of a corporation the stock in which is traded on
an established securities market or otherwise. Any payments to which such
Specified Employee would be entitled during the first six months following the
date of Separation from Service shall be accumulated and paid on the first day
of the seventh month following the date of Separation from Service.
     5.2 Disability. If the Employer designates in the Adoption Agreement that
distributions are permitted under the Plan when a Participant becomes Disabled,
and the Participant becomes Disabled while in Service, the vested balance in the
Deferred Compensation Account shall be paid to the Participant by the Employer
as provided in Section 7.

11



--------------------------------------------------------------------------------



 



     5.3 Death. If the Participant dies while in Service, the Employer shall pay
a benefit to the Participant’s Beneficiary in the amount designated in the
Adoption Agreement. Payment of such benefit shall be made by the Employer as
provided in Section 7.
     5.4 In-Service or Education Distributions. If the Employer designates in
the Adoption Agreement that in-service or education distributions are permitted
under the Plan, a Participant may designate in the Participation Agreement to
have a specified amount credited to the Participant’s In-Service or Education
Account for in-service or education distributions at the date specified by the
Participant. In no event may an in-service or education distribution of an
amount be made before the date that is two years after the first day of the year
in which such amount was credited to the In-Service or Education Account.
Notwithstanding the foregoing, if a Participant incurs a Qualifying Distribution
Event prior to the date on which the entire balance in the In-Service or
Education Account has been distributed, then the balance in the In-Service or
Education Account on the date of the Qualifying Distribution Event shall be paid
as provided under Section 7.1 for payments on such Qualifying Distribution
Event.
     5.5 Change in Control Event. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
a Change in Control Event, the Participant may designate in the Participation
Agreement to have the vested balance in the Deferred Compensation Account paid
to the Participant upon a Change in Control Event by the Employer as provided in
Section 7.
     5.6 Unforeseeable Emergency. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
an

12



--------------------------------------------------------------------------------



 



Unforeseeable Emergency event, a distribution from the Deferred Compensation
Account may be made to a Participant in the event of an Unforeseeable Emergency,
subject to the following provisions:
     5.6.1 A Participant may, at any time prior to his Separation from Service
for any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals under
the Plan pursuant to Section 4.1.9.
     5.6.2 The Participant’s request for a distribution on account of
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount requested to
be distributed from the Deferred Compensation Account, and the total amount of
the actual expense incurred or to be incurred on account of the Unforeseeable
Emergency.
     5.6.3 If a distribution under this Section 5.6 is approved by the
Committee, such distribution will be made as soon as practicable following the
date it is approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. If
a Participant’s Separation from Service occurs after a request is approved in
accordance with this Section 5.6.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan.
     5.6.4 The Committee may from time to time adopt additional policies or
rules consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.
     Section 6. Vesting:
     A Participant shall be fully vested in the portion of his Deferred
Compensation

13



--------------------------------------------------------------------------------



 



Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement. If a Participant’s Deferred Compensation Account is not fully vested
upon Separation from Service, the portion of the Deferred Compensation Account
that is not fully vested shall thereupon be forfeited.
     Section 7. Distribution Rules:
     7.1 Payment Options. The Employer shall designate in the Adoption Agreement
the payment options which may be elected by the Participant (lump sum, annual
installments, or a combination of both). Different payment options may be made
available for each Qualifying Distribution Event, and different payment options
may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account will be distributed from among the designated
payment options. The Participant may at such time elect a different method of
payment for each Qualifying Distribution Event as specified in the Adoption
Agreement. If the Participant is permitted by the Employer in the Adoption
Agreement to elect different payment options and does not make a valid election,
the vested balance in the Deferred Compensation Account will be distributed as a
lump sum.

14



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, if certain Qualifying Distribution Events
occur prior to the date on which the vested balance of a Participant’s Deferred
Compensation Account is completely paid pursuant to this Section 7.1 following
the occurrence of certain initial Qualifying Distribution Events, the following
rules apply:
     7.1.1 If the initial Qualifying Distribution Event is a Separation from
Service or Disability, and the Participant subsequently dies, the remaining
unpaid vested balance of a Participant’s Deferred Compensation Account shall be
paid as a lump sum.
     7.1.2 If the initial Qualifying Distribution Event is a Change in Control
Event, and any subsequent Qualifying Distribution Event occurs (except an
In-Service or Education Distribution described in Section 2.29(iv)), the
remaining unpaid vested balance of a Participant’s Deferred Compensation Account
shall be paid as provided under Section 7.1 for payments on such subsequent
Qualifying Distribution Event.
     7.2 Timing of Payments. Payment shall be made in the manner elected by the
Participant and shall commence as soon as practicable after (but no later than
60 days after) the distribution date elected for the Qualifying Distribution
Event. In the event the Participant fails to make a valid election of the
payment method, the distribution will be made in a single lump sum payment as
soon as practicable after (but no later than 60 days after) the Qualifying
Distribution Event. A payment may be further delayed to the extent permitted in
accordance with regulations and guidance under Section 409A of the Code.
     7.3 Installment Payments. If the Participant elects to receive installment
payments upon a Qualifying Distribution Event, the payment of each annual
installment shall be made on the anniversary of the date of the first
installment payment, and the amount of the annual installment shall be adjusted
on such anniversary for credits or debits to the Participant’s account pursuant
to Section 8 of the Plan. Such adjustment shall be made by dividing the balance
in the Deferred Compensation Account on such date by the number of annual
installments remaining to be paid hereunder; provided that the last

15



--------------------------------------------------------------------------------



 



annual installment due under the Plan shall be the entire amount credited to the
Participant’s account on the date of payment.
     7.4 De Minimis Amounts. Notwithstanding any payment election made by the
Participant, if the Employer designates a pre-determined de minimis amount in
the Adoption Agreement, the vested balance in the Deferred Compensation Account
of the Participant will be distributed in a single lump sum payment if at the
time of a permitted Qualifying Distribution Event the vested balance does not
exceed such pre-determined de minimis amount; provided, however, that such
distribution will be made only where the Qualifying Distribution Event is a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable). Such payment shall be made on or before the later of
(i) December 31 of the calendar year in which the Qualifying Distribution Event
occurs, or (ii) the date that is 2-1/2 months after the Qualifying Distribution
Event occurs. In addition, the Employer may distribute a Participant’s vested
balance at any time if the balance does not exceed the limit in
Section 402(g)(1)(B) of the Code and results in the termination of the
Participant’s entire interest in the Plan as provided under Section 409A of the
Code.
     7.5 Subsequent Elections. With the consent of the Committee, a Participant
may delay or change the method of payment of the Deferred Compensation Account
subject to the following requirements:
     7.5.1 The new election may not take effect until at least 12 months after
the date on which the new election is made.
     7.5.2 If the new election relates to a payment for a Qualifying
Distribution Event other than the death of the Participant, the Participant
becoming Disabled, or an Unforeseeable Emergency, the new election must provide
for the deferral of the payment for a period of at least five years from the
date such payment would otherwise have been made.

16



--------------------------------------------------------------------------------



 



     7.5.3 If the new election relates to a payment from the In-Service or
Education Account, the new election must be made at least 12 months prior to the
date of the first scheduled payment from such account.
For purposes of this Section 7.5 and Section 7.6, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.
     7.6 Acceleration Prohibited. The acceleration of the time or schedule of
any payment due under the Plan is prohibited except as expressly provided in
regulations and administrative guidance promulgated under Section 409A of the
Code (such as accelerations for domestic relations orders and employment taxes).
It is not an acceleration of the time or schedule of payment if the Employer
waives or accelerates the vesting requirements applicable to a benefit under the
Plan.
     Section 8. Accounts; Deemed Investment; Adjustments to Account:
     8.1 Accounts. The Committee shall establish a book reserve account,
entitled the “Deferred Compensation Account,” on behalf of each Participant. The
Committee shall also establish an In-Service or Education Account as a part of
the Deferred Compensation Account of each Participant, if applicable. The amount
credited to the Deferred Compensation Account shall be adjusted pursuant to the
provisions of Section 8.3.
     8.2 Deemed Investments. The Deferred Compensation Account of a Participant
shall be credited with an investment return determined as if the account were
invested in one or more investment funds made available by the Committee. The
Participant shall elect the investment funds in which his Deferred Compensation
Account shall be deemed to be invested. Such election shall be made in the
manner prescribed by

17



--------------------------------------------------------------------------------



 



the Committee and shall take effect upon the entry of the Participant into the
Plan. The investment election of the Participant shall remain in effect until a
new election is made by the Participant. In the event the Participant fails for
any reason to make an effective election of the investment return to be credited
to his account, the investment return shall be determined by the Committee.
     8.3 Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:
     8.3.1 The Deferred Compensation Account shall be debited each business day
with the total amount of any payments made from such account since the last
preceding business day to him or for his benefit.
     8.3.2 The Deferred Compensation Account shall be credited on each Crediting
Date with the total amount of any Participant Deferral Credits and Employer
Credits to such account since the last preceding Crediting Date.
     8.3.3 The Deferred Compensation Account shall be credited or debited on
each day securities are traded on a national stock exchange with the amount of
deemed investment gain or loss resulting from the performance of the investment
funds elected by the Participant in accordance with Section 8.2. The amount of
such deemed investment gain or loss shall be determined by the Committee and
such determination shall be final and conclusive upon all concerned.
     Section 9. Administration by Committee:
     9.1 Membership of Committee. If the Committee consists of individuals
appointed by the Board, they will serve at the pleasure of the Board. Any member
of the Committee may resign, and his successor, if any, shall be appointed by
the Board.
     9.2 General Administration. The Committee shall be responsible for the
operation and administration of the Plan and for carrying out its provisions.
The Committee shall have the full authority and discretion to make, amend,
interpret, and

18



--------------------------------------------------------------------------------



 



enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions, including interpretations of
this Plan, as may arise in connection with this Plan. Any such action taken by
the Committee shall be final and conclusive on any party. To the extent the
Committee has been granted discretionary authority under the Plan, the
Committee’s prior exercise of such authority shall not obligate it to exercise
its authority in a like fashion thereafter. The Committee shall be entitled to
rely conclusively upon all tables, valuations, certificates, opinions and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or engaged by the Employer with respect to the Plan. The
Committee may, from time to time, employ agents and delegate to such agents,
including employees of the Employer, such administrative or other duties as it
sees fit.
     9.3 Indemnification. To the extent not covered by insurance, the Employer
shall indemnify the Committee, each employee, officer, director, and agent of
the Employer, and all persons formerly serving in such capacities, against any
and all liabilities or expenses, including all legal fees relating thereto,
arising in connection with the exercise of their duties and responsibilities
with respect to the Plan, provided however that the Employer shall not indemnify
any person for liabilities or expenses due to that person’s own gross negligence
or willful misconduct
     Section 10. Contractual Liability:
     10.1 Contractual Liability. Unless otherwise elected in the Adoption
Agreement, the Company shall be obligated to make all payments hereunder. This
obligation shall constitute a contractual liability of the Company to the
Participants, and such payments shall be made from the general funds of the
Company. The Company

19



--------------------------------------------------------------------------------



 



shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
the Participants shall not have any interest in any particular assets of the
Company by reason of its obligations hereunder. To the extent that any person
acquires a right to receive payment from the Company, such right shall be no
greater than the right of an unsecured creditor of the Company.
     10.2 Trust. The Employer may establish a trust to assist it in meeting its
obligations under the Plan. Any such trust shall conform to the requirements of
a grantor trust under Revenue Procedures 92-64 and 92-65 and at all times during
the continuance of the trust the principal and income of the trust shall be
subject to claims of general creditors of the Employer under federal and state
law. The establishment of such a trust would not be intended to cause
Participants to realize current income on amounts contributed thereto, and the
trust would be so interpreted and administered.
     Section 11. Allocation of Responsibilities:
     The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:
     11.1 Board.

  (i)   To amend the Plan;     (ii)   To appoint and remove members of the
Committee; and     (iii)   To terminate the Plan as permitted in Section 14.

     11.2 Committee.

  (i)   To designate Participants;     (ii)   To interpret the provisions of the
Plan and to determine the rights of the Participants under the Plan, except to
the extent otherwise provided in Section 16 relating to claims procedure;    
(iii)   To administer the Plan in accordance with its terms, except to the

20



--------------------------------------------------------------------------------



 



      extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;     (iv)   To account for the amount
credited to the Deferred Compensation Account of a Participant;     (v)   To
direct the Employer in the payment of benefits;     (vi)   To file such reports
as may be required with the United States Department of Labor, the Internal
Revenue Service and any other government agency to which reports may be required
to be submitted from time to time; and     (vii)   To administer the claims
procedure to the extent provided in Section 16.

     Section 12. Benefits Not Assignable; Facility of Payments:
     12.1 Benefits Not Assignable. No portion of any benefit credited or paid
under the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.
Notwithstanding the foregoing, in the event that all or any portion of the
benefit of a Participant is transferred to the former Spouse of the Participant
incident to a divorce, the Committee shall maintain such amount for the benefit
of the former Spouse until distributed in the manner required by an order of any
court having jurisdiction over the divorce, and the former Spouse shall be
entitled to the same rights as the Participant with respect to such benefit.
     12.2 Plan-Approved Domestic Relations Orders. The Committee shall establish
procedures for determining whether an order directed to the Plan is a
Plan-Approved Domestic Relations Order. If the Committee determines that an
order is a

21



--------------------------------------------------------------------------------



 



Plan-Approved Domestic Relations Order, the Committee shall cause the payment of
amounts pursuant to or segregate a separate account as provided by (and to
prevent any payment or act which might be inconsistent with) the Plan-Approved
Domestic Relations Order.
     12.3 Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.
     Section 13. Beneficiary:
     The Participant’s beneficiary shall be the person, persons, entity or
entities designated by the Participant on the beneficiary designation form
provided by and filed with the Committee or its designee. If the Participant
does not designate a beneficiary, the beneficiary shall be his Surviving Spouse.
If the Participant does not designate a beneficiary and has no Surviving Spouse,
the beneficiary shall be the Participant’s estate. The designation of a
beneficiary may be changed or revoked only by filing a new beneficiary
designation form with the Committee or its designee. If a beneficiary (the
“primary beneficiary”) is receiving or is entitled to receive payments under the
Plan and dies before receiving all of the payments due him, the balance to which
he is entitled shall be paid to the contingent beneficiary, if any, named in the
Participant’s current

22



--------------------------------------------------------------------------------



 



beneficiary designation form. If there is no contingent beneficiary, the balance
shall be paid to the estate of the primary beneficiary. Any beneficiary may
disclaim all or any part of any benefit to which such beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
beneficiary who filed the disclaimer had predeceased the Participant.
     Section 14. Amendment and Termination of Plan:
     The Company may amend any provision of the Plan or terminate the Plan at
any time; provided, that in no event shall such amendment or termination reduce
the balance in any Participant’s Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account.
Notwithstanding the foregoing, the following special provisions shall apply:
     14.1 Termination in the Discretion of the Employer. Except as otherwise
provided in Sections 14.2, the Company in its discretion may terminate the Plan
and distribute benefits to Participants subject to the following requirements
and any others specified under Section 409A of the Code:
     14.1.1 All arrangements sponsored by the Employer that would be aggregated
with the Plan under Section 1.409A-l(c) of the Treasury Regulations are
terminated.
     14.1.2 No payments other than payments that would be payable under the
terms of the Plan if the termination had not occurred are made within 12 months
of the termination date.
     14.1.3 All benefits under the Plan are paid within 24 months of the
termination date.

23



--------------------------------------------------------------------------------



 



     14.1.4 The Employer does not adopt a new arrangement that would be
aggregated with the Plan under Section 1.409A-1(c) of the Treasury Regulations
providing for the deferral of compensation at any time within 3 years following
the date of termination of the Plan.
     14.1.5 The termination does not occur proximate to a downturn in the
financial health of the Employer.
     14.2 Termination Upon Change in Control Event. If the Company terminates
the Plan within thirty days preceding or twelve months following a Change in
Control Event, the Deferred Compensation Account of each Participant shall
become fully vested and payable to the Participant in a lump sum within twelve
months following the date of termination, subject to the requirements of
Section 409A of the Code.
     Section 15. Communication to Participants:
     The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.
     Section 16. Claims Procedure:
     The following claims procedure shall apply with respect to the Plan:
     16.1 Filing of a Claim for Benefits. If a Participant or Beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefore with the Committee.
     16.2 Notification to Claimant of Decision. Within 90 days after receipt of
a claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the claimant of the decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be

24



--------------------------------------------------------------------------------



 



furnished to the claimant prior to expiration of the initial 90-day period
written notice of the extension, which notice shall set forth the special
circumstances and the date by which the decision shall be furnished. If such
claim shall be wholly or partially denied, notice thereof shall be in writing
and worded in a manner calculated to be understood by the claimant, and shall
set forth: (i) the specific reason or reasons for the denial; (ii) specific
reference to pertinent provisions of the Plan on which the denial is based;
(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) an explanation of the procedure for review of
the denial and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under ERISA following
an adverse benefit determination on review. Notwithstanding the foregoing, if
the claim relates to a disability determination, the Committee shall notify the
claimant of the decision within 45 days (which may be extended for an additional
30 days if required by special circumstances).
     16.3 Procedure for Review. Within 60 days following receipt by the claimant
of notice denying his claim, in whole or in part, or, if such notice shall not
be given, within 60 days following the latest date on which such notice could
have been timely given, the claimant may appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.

25



--------------------------------------------------------------------------------



 



     16.4 Decision on Review. The decision on review of a claim denied in whole
or in part by the Committee shall be made in the following manner:
     16.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).
     16.4.2 With respect to a claim that is denied in whole or in part, the
decision on review shall set forth specific reasons for the decision, shall be
written in a manner calculated to be understood by the claimant, and shall set
forth:

  (i)   the specific reason or reasons for the adverse determination;     (ii)  
specific reference to pertinent Plan provisions on which the adverse
determination is based;     (iii)   a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and     (iv)   a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain the
information about such procedures, as well as a statement of the claimant’s
right to bring an action under ERISA section 502(a).

     16.4.3 The decision of the Committee shall be final and conclusive.
     16.5 Action by Authorized Representative of Claimant. All actions set forth
in this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Committee may require such evidence as either may reasonably
deem necessary or advisable of the authority to act of any such representative.
     Section 17. Miscellaneous Provisions:

26



--------------------------------------------------------------------------------



 



     17.1 Set off. Notwithstanding any other provision of this Plan, the
Employer may reduce the amount of any payment otherwise payable to or on behalf
of a Participant hereunder (net of any required withholdings) at the time
payment is due by the amount of any loan, cash advance, extension of credit or
other obligation of the Participant to the Employer that is then due and
payable, and the Participant shall be deemed to have consented to such
reduction. In addition, the Employer may at any time offset a Participant’s
Deferral Compensation Account by an amount up to $5,000 to collect any such
amount in accordance with the requirements of Section 409A of the Code.
     17.2 Notices. Each Participant who is not in Service and each Beneficiary
shall be responsible for furnishing the Committee or its designee with his
current address for the mailing of notices and benefit payments. Any notice
required or permitted to be given to such Participant or Beneficiary shall be
deemed given if directed to such address and mailed by regular United States
mail, first class, postage prepaid. If any check mailed to such address is
returned as undeliverable to the addressee, mailing of checks will be suspended
until the Participant or Beneficiary furnishes the proper address. This
provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.
     17.3 Lost Distributees. A benefit shall be deemed forfeited if the
Committee is unable to locate the Participant or Beneficiary to whom payment is
due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the deemed investment rate of return pursuant to
Section 8.2 shall cease to be applied to the Participant’s account following the
first anniversary of such date; provided further,

27



--------------------------------------------------------------------------------



 



however, that such benefit shall be reinstated if a valid claim is made by or on
behalf of the Participant or Beneficiary for all or part of the forfeited
benefit.
     17.4 Reliance on Data. The Employer and the Committee shall have the right
to rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.
     17.5 Receipt and Release for Payments. Subject to the provisions of
Section 17.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.
     17.6 Headings. The headings and subheadings of the Plan have been inserted
for convenience of reference and are to be ignored in any construction of the
provisions hereof.
     17.7 Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

28



--------------------------------------------------------------------------------



 



     17.8 Merger or Consolidation; Assumption of Plan. No Employer shall
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust or
other entity (a “Successor Entity”) unless such Successor Entity shall assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan. Nothing herein shall prohibit the assumption
of the obligations and liabilities of the Employer under the Plan by any
Successor Entity.
     17.9 Construction. The Employer shall designate in the Adoption Agreement
the state according to whose laws the provisions of the Plan shall be construed
and enforced, except to the extent that such laws are superseded by ERISA and
the applicable requirements of the Code.
     17.10 Taxes. The Employer or other payor may withhold a benefit payment
under the Plan or a Participant’s wages, or the Employer may reduce a
Participant’s Account balance, in order to meet any federal, state, or local or
employment tax withholding obligations with respect to Plan benefits, as
permitted under Section 409A of the Code. The Employer or other payor shall
report Plan payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.
     Section 18. Transition Rules:
     This Section 18 does not apply to plans newly established on or after
January 1, 2009.
     18.1 2005 Election Termination. Notwithstanding Section 4.1.4, at any time
during 2005, a Participant may terminate a Participation Agreement, or modify a
Participation Agreement to reduce the amount of Compensation subject to the
deferral election, so long as the Compensation subject to the terminated or
modified Participation

29



--------------------------------------------------------------------------------



 



Agreement is includible in the income of the Participant in 2005 or, if later,
in the taxable year in which the amounts are earned and vested.
     18.2 2005 Deferral Election. The requirements of Section 4.1.2 relating to
the timing of the Participation Agreement shall not apply to any deferral
elections made on or before March 15, 2005, provided that (a) the amounts to
which the deferral election relate have not been paid or become payable at the
time of the election, (b) the Plan was in existence on or before December 31,
2004, (c) the election to defer compensation is made in accordance with the
terms of the Plan as in effect on December 31, 2005 (other than a requirement to
make a deferral election after March 15, 2005), and (d) the Plan is otherwise
operated in accordance with the requirements of Section 409A of the Code.
     18.3 2005 Termination of Participation; Distribution. Notwithstanding
anything in this Plan to the contrary, at any time during 2005, a Participant
may terminate his or her participation in the Plan and receive a distribution of
his Deferred Compensation Account balance on account of that termination, so
long as the full amount of such distribution is includible in the Participant’s
income in 2005 or, if later, in the taxable year of the Participant in which the
amount is earned and vested.
     18.4 Payment Elections. Notwithstanding the provisions of Sections 7.1 or
7.5 of the Plan, a Participant may elect on or before December 31, 2008, the
time or form of payment of amounts subject to Section 409A of the Code provided
that such election applies only to amounts that would not otherwise be payable
in the year of the election and does not cause an amount to paid in the year of
the election that would not otherwise be payable in such year.

30